Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-19-2006

Nedab v. Litten
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5058




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Nedab v. Litten" (2006). 2006 Decisions. Paper 880.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/880


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-163                                                         NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT

                                        NO. 05-5058

                                     ABDUL NEDAB,

                                              Appellant

                                               v.

                                    BARBARA LITTEN
                                     _______________

                      On Appeal From the United States District Court
                         For the Western District of Pennsylvania
                                (D.C. Civ. No. 05-cv-00221E)
                       District Judge: Honorable Sean J. McLaughlin
                      _______________________________________

                 Submitted Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    March 23, 2006
             Before: FUENTES, VANANTWERPEN and ROTH * , Circuit Judges

                                   (Filed June 19, 2006)
                                _______________________

                                        OPINION
                                _______________________

PER CURIAM

         Appellant Abdul Nedab appeals from a District Court order dismissing his case as

“legally frivolous in accordance with 28 U.S.C. § 1915(d).” ** The Appellee has filed a


   *
       Judge Roth assumed senior status on May 31, 2006.
   **
        We assume that the District Court intended to cite 28 U.S.C. § 1915(e).
motion for summary action. Because no substantial question is presented, we will grant

the Appellee’s motion and summarily affirm. L.A.R. 27.4.

          In his complaint, Nedab alleges that several guards at SCI-Forest, along with a

local officer, beat him on March 3, 2005, injuring him severely.*** He claims that the

incident was recorded on the prison’s video system. He seeks monetary, declaratory, and

injunctive relief against the Tionesta District Attorney, Barbara Litten, on the grounds

that she failed to investigate his private criminal complaint against the guards, and that

she failed to bring criminal charges against them. Adopting a Magistrate Judge’s report

and recommendation, the District Court dismissed the complaint holding that Litten’s

activities are intimately associated with the judicial phase of the criminal process and,

thus, receive absolute immunity. This appeal followed.****

          We agree with the District Court that Litten is entitled to absolute immunity for all

claims related to her decision not to prosecute. Imbler v. Pachtman, 424 U.S. 409, 420

(1976). To the extent that Nedab’s complaint can be read to allege violations connected

to investigatory or administrative functions, he cannot maintain a section 1983 suit

because the facts of his complaint do not demonstrate that any constitutional right has


   ***
       In the past year, Nedab has filed several lawsuits in the District Court for the
Western District of Pennsylvania, all relating in part to the alleged beating. See Nedab v.
Neal, Civ. No. 06-cv-00007 (W.D. Pa); Nedab v. Lencer, Civ. No. 06-cv-00054 (W.D.
Pa.); Nedab v. Beard, Civ. No. 05-cv-00405 (W.D. Pa.); and Nedab v. Beard, Civ. No.
06-cv-00035 (W.D. Pa.) (naming well over 100 defendants).
   ****
      We have jurisdiction under 28 U.S.C. § 1291, and exercise plenary review. See
Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

                                                2
been violated. See Saucier v. Katz, 533 U.S. 194, 201 (2001); Wright v. City of Phila.,

409 F.3d 595, 599-600 (3d Cir. 2005).”




                                            3